                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


   ZEVIN CURTIS WARD,

                Plaintiff,

        v.
                                   Civil No. 18-2155 (NLH/JS)
   COTTMAN TRANSMISSION SYSTEMS,   OPINION
   LLC, COTTMAN TRANSMISSION
   CENTER, INC., COTTMAN
   MAINTENANCE SERVICE LIMITED
   LIABILITY COMPANY, and LOU
   GUARINI, individually,

                Defendants.



APPEARANCES:

CAROLINE HOPE MILLER
DEREK SMITH LAW GROUP PLLC
1835 MARKET STREET, SUITE 2950
PHILADELPHIA, PA 19103

     Attorney for Plaintiff Zevin Curtis Ward.

AARON VAN NOSTRAND
RAQUEL SARA LORD
GREENBERG TRAURIG LLP
500 CAMPUS DRIVE
SUITE 400
P.O. BOX 677
FLORHAM PARK, NJ 07932-0677

     Attorneys for Defendant Cottman Transmission Systems, LLC.

HILLMAN, District Judge

     This case concerns claims under Title VII of the Civil

Rights Act of 1964 (“Title VII”), 42 U.S.C. § 1981, the New
Jersey Law Against Discrimination (“NJLAD”), and the Fair Labor

Standards Act (“FLSA”) for discrimination against Plaintiff

Zevin Curtis Ward on the basis of race, color, and national

origin, retaliation, creation of a hostile work environment, and

violations of FLSA.   Presently before the Court is Defendant

Cottman Transmission Systems, LLC’s (“CTS”) Motion to Dismiss

Plaintiff’s Amended Complaint.   Defendant CTS’s Motion to

Dismiss will be denied for the reasons expressed below.

                             BACKGROUND

     This Court takes its recitation of facts from Plaintiff’s

Amended Complaint.    In August 2016, Plaintiff began working as a

mechanic at an auto repair franchise – “Cottman Transmission” 1 -

located on East Kings Highway in Maple Shade, New Jersey.

Defendant Lou Guarini owns Cottman Transmission.    Plaintiff

alleges that CTS contracted with Cottman Transmission Center,

Inc. and Cottman Maintenance Service Limited Liability Company

(the “Cottman Defendants”) to operate Cottman Transmission.

     Of special note for this opinion are the allegations

concerning CTS and its relationship to Plaintiff:




1 This Court does not use the term “Cottman Transmission” in the
same manner as Plaintiff used it in his Amended Complaint.
Instead, the Court uses this term to refer to the actual
franchise located at that address. As explained supra and
infra, the Court uses CTS to refer to the moving defendant and
the “Cottman Defendants” to refer to the non-moving entity
defendants.
                                  2
    •   “At all times material, Defendant COTTMAN TRANSMISSION
        SYSTEM, LLC contracted with Defendant COTTMAN TRANSMISSION
        CENTER, INC. and Defendant COTTMAN MAINTENANCE SERVICE
        LIMITED LIABILITY COMPANY for the continued operation of an
        auto repair franchise located at 135 East Kings Highway,
        Maple Shade, New Jersey, 08052[;]”

    •   “At all times material, Defendant COTTMAN TRANSMISSION
        SYSTEM, LLC instructed Defendant COTTMAN TRANSMISSION
        CENTER, INC. and Defendant COTTMAN MAINTENANCE SERVICE
        LIMITED LIABILITY COMPANY on the methods, procedures, and
        techniques of operating above mentioned auto repair shop,
        including business procedures, evaluation of personnel,
        hours of operation, inspection[;]”

    •   “At all times material, Defendant COTTMAN TRANSMISSION
        SYSTEM, LLC, Defendant COTTMAN TRANSMISSION CENTER, INC.,
        and Defendant COTTMAN MAINTENANCE SERVICE LIMITED LIABILITY
        COMPANY (hereinafter collectively referred to as Defendant
        and/or ‘COTTMAN TRANSMISSION’) were Plaintiff’s joint and
        solo employer[;]”

    •   “At all times material, Lou Guarini (hereinafter Defendant
        and/or “Guarini”) (White, Caucasian male) was and still is
        employed by Defendants COTTMAN TRANSMISSION[;]” and

    •   “At all times material, Defendant Guarini was and remains
        the Owner of Defendant COTTMAN TRANSMISSION[.]”

(Am. Compl. ¶¶ 8-9, 11-14.)

        Plaintiff alleges that almost immediately upon his hiring,

he was subjected to harassment by Guarini on the basis of his

race, national origin, and color.      Plaintiff also alleges that

he was routinely forced to work 56 hours per week without being

paid the overtime rate mandated by the FLSA. 2    After about a year




2 As pleaded, Plaintiff states: “Plaintiff did routinely work
approximately fifty-six (56) hours per week.” (Am. Compl. ¶
56.)
                                   3
of this behavior, under the belief that Guarini would not alter

his actions or listen to his complaints, Plaintiff was

constructively discharged on August 21, 2017.    In October 2017,

after Plaintiff was unable to find other work, he was called by

a Victoria Albright and promised that Guarini would not continue

his offensive behavior.    Plaintiff returned to Cottman

Transmission and continued to work under Guarini.    Guarini

allegedly resumed his harassing, offensive behavior.

     At some point, Plaintiff filed a charge with the Equal

Employment Opportunity Commission (“EEOC”).    On October 30,

2017, Plaintiff informed Guarini of this charge, and Guarini

told Plaintiff if the EEOC charge did not “go away,” Plaintiff

would not be permitted to work for Cottman Transmission.      This

led to the second constructive discharge.

     Plaintiff filed a complaint in this Court on February 15,

2018 alleging seven counts under 42 U.S.C. § 1981, Title VII,

NJLAD, and FLSA.    These counts generally assert claims of

discrimination, retaliation, aiding and abetting, and violations

of FLSA.   Defendant CTS filed its Motion to Dismiss the

Complaint on May 11, 2018.    In response, Plaintiff filed the

instant Amended Complaint on June 1, 2018.    Thereafter,

Defendant CTS filed its Motion to Dismiss the Amended Complaint

on June 15, 2018.    This motion is fully briefed and ripe for

adjudication.

                                  4
                             ANALYSIS

     A.   Subject Matter Jurisdiction

     This Court possesses subject matter jurisdiction over this

case pursuant to 28 U.S.C. §§ 1331 and 1367.

     B.   Motion to Dismiss Standard

     When considering a motion to dismiss a complaint for

failure to state a claim upon which relief can be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

must accept all well-pleaded allegations in the complaint as

true and view them in the light most favorable to the plaintiff.

Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).    It is well

settled that a pleading is sufficient if it contains “a short

and plain statement of the claim showing that the pleader is

entitled to relief.”   FED. R. CIV. P. 8(a)(2).

     “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do . . . .”    Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

(citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,



                                 5
40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

Allain, 478 U.S. 265, 286 (1986)).

          To determine the sufficiency of a complaint, a
     court must take three steps.    First, the court must
     “tak[e] note of the elements a plaintiff must plead to
     state a claim.”    Second, the court should identify
     allegations that, “because they are no more than
     conclusions, are not entitled to the assumption of
     truth.” Third, “whe[n] there are well-pleaded factual
     allegations, a court should assume their veracity and
     then determine whether they plausibly give rise to an
     entitlement for relief.”

Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (alterations

in original) (citations omitted) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 664, 675, 679 (2009)).       A court may “generally

consider only the allegations contained in the complaint,

exhibits attached to the complaint and matters of public

record.”   Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014)

(citing Pension Benefit Guar. Corp. v. White Consol. Indus.,

Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

     A district court, in weighing a motion to dismiss, asks

“not whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claim.”

Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

decision in Twombly expounded the pleading standard for ‘all

civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in


                                   6
the coffin for the ‘no set of facts’ standard that applied to

federal complaints before Twombly.”).   “A motion to dismiss

should be granted if the plaintiff is unable to plead ‘enough

facts to state a claim to relief that is plausible on its

face.’”   Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

570).

     C.    Motion to Dismiss

     Defendant CTS essentially asserts one overall argument:

Plaintiff has failed to sufficiently plead any claims against it

under the standards articulated by case law in this Circuit and

the Federal Rules of Civil Procedure.   This argument can be

broken down into four specific parts.   First, because Plaintiff

has combined CTS with the other Cottman Defendants in the

allegations in the Amended Complaint, he has failed to meet his

pleading obligations as to CTS and all claims against it must be

dismissed.   Second, because Plaintiff has presented no facts

that could plausibly show Defendant CTS was his employer or a

joint employer, all claims must be dismissed against CTS.

Third, because Plaintiff does not sufficiently identify which

particular Defendant took which actions, all claims must be

dismissed against CTS.   Fourth (and in the alternative), because

Plaintiff does not meet the heightened pleading requirements in

this Circuit for a FLSA overtime claim, the FLSA claim against

CTS must be dismissed.

                                 7
     This Court will address each in turn.   Before it does so,

the Court must first dispose of requests made by both parties to

consider an extraneous document, a license agreement purportedly

between Defendants CTS and Guarini (the “License Agreement”).

As explained supra, in considering a motion to dismiss, a court

may “generally consider only the allegations contained in the

complaint, exhibits attached to the complaint and matters of

public record.”   Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir.

2014) (citing Pension Benefit Guar. Corp. v. White Consol.

Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).   The License

Agreement is not expressly addressed in the Amended Complaint,

an exhibit attached to the Amended Complaint, or a matter of

public record.

     Thus, the Court must look to Federal Rule of Civil

Procedure 12(d) and the case law interpreting this rule in order

to determine the proper course forward.   Technically, Rule 12(d)

provides that a court should treat a Rule 12(b)(6) or 12(c)

motion as a motion for summary judgment whenever matters outside

the pleadings are considered.   But, the Third Circuit has

clarified that “[m]erely attaching documents to a Rule 12(c) [or

12(b)(6)] motion . . . does not convert it to a motion under

Rule 56.”   CitiSteel USA, Inc. v. Gen. Elec. Co., 78 F. App’x.

832, 834-35 (3d Cir. 2003).   In ruling on a motion to dismiss, a

court has “‘discretion to address evidence outside the complaint

                                 8
. . . ’” without converting the motion, but only in limited

circumstances.   Id. at 835 (quoting Pryor v. Nat’l Collegiate

Athletic Ass’n, 288 F.3d 548, 559 (3d Cir. 2002)).      One of those

situations is when “an undisputedly authentic document” is

attached “as an exhibit to a motion to dismiss [and] the

plaintiff’s claims are based on the document.”    Id.   (quoting

PBGC v. White Consol. Indus., 998 F.2d 1192, 1196 (3d Cir.

1993)) (internal quotation marks omitted).

     This Court declines, in its discretion, to convert this

motion into one for summary judgment. 3   But, it will consider the

License Agreement because Plaintiff’s claims are based, in part,

on the document 4 and neither party disputes its authenticity.

With that in mind, this Court will address CTS’s arguments.

       a. Whether Plaintiff’s Failure to Differentiate Corporate
          Defendants is Fatal to Claims Against CTS

     Defendant CTS argues Plaintiff has failed to meet his

pleading obligations because he has lumped in CTS with the other

Cottman Defendants in the Amended Complaint.    CTS cites Grant v.

Turner for the proposition that a failure to differentiate

corporate defendants in pleadings requires dismissal.     505 F.



3 The Court finds it unwise to do so at the current time, because
neither party requests a conversion and discovery has not yet
commenced.

4 It appears parts of Plaintiff’s allegations are based on this
document as the Amended Complaint mentions an agreement between
CTS and the Cottman Defendants. (See Am. Compl. ¶ 8.)
                                 9
App’x 107, 112 (3d Cir. 2012).     Plaintiff does not provide a

specific argument in response, but generally states the Amended

Complaint is properly pleaded.

     This Court finds that Grant is distinguishable from the

instant case.    The Grant case concerned a putative class action

under RICO alleging various individual and corporate defendants

“were involved in creating and perpetuating fraudulent travel

clubs.”   Id. at 109.   The causes of action were analyzed under

Federal Rule of Civil Procedure 9(b), which requires a

heightened pleading standard for the predicate acts alleged that

were based on fraud.    Id. at 111-12.   Specifically, Rule 9(b)

was the basis for the dismissals in the Grant case.     Id.

(“Plaintiffs failed to meet the heightened pleading standard

with regard to [certain defendants] . . . .”).     Further, the

Court vacated dismissal of some of the defendants in the action

who were lumped together – even under the Rule 9(b) heightened

pleading standard.   Id. at 112.

     Thus, it would not follow that Plaintiff has failed to

plead claims against CTS correctly on these grounds.     These

claims are not controlled by Rule 9(b) and cannot be dismissed

under that Rule.   This Court will deny the Motion to Dismiss on

these grounds.




                                   10
        b. Whether Plaintiff has Plausibly Claimed CTS is a Joint
           Employer of Plaintiff

     Second, this Court considers whether sufficient allegations

exist to show Defendant CTS is a joint employer of Plaintiff.

In the Third Circuit, two different tests are used – depending

on the statute under which the claim is brought – to determine

joint employment.

     Under Title VII, the Third Circuit employs a multi-factor

test to determine whether the alleged employer exercises

sufficient control over the manner and means of work and thus

whether an employee-employer relationship exists.   Faush v.

Tuesday Morning, Inc., 808 F.3d 208, 214 (3d Cir. 2015).   Those

factors include, but are not limited to:

     “the skill required; the source of the instrumentalities
     and tools; the location of the work; the duration of the
     relationship between the parties; whether the [alleged
     employer] has the right to assign additional projects to
     the hired party; the extent of the hired party's
     discretion over when and how long to work; the method of
     payment; the hired party's role in hiring and paying
     assistants; whether the work is part of the regular
     business of the [alleged employer]; whether the [alleged
     employer] is in business; the provision of employee
     benefits; and the tax treatment of the hired party.”

Id. (quoting Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318,

323-24 (1992)). 5



5 The same test is applied to NJLAD claims. See Plaso v. IJKG,
LCC, No. 11-5010 (JLL/MAH), 2013 U.S. Dist. LEXIS 70757, at *19-
20 (D.N.J. May 14, 2013) (applying the same joint employer test
to Title VII and NJLAD claims). Thus, the NJLAD claims rise and
fall with Plaintiff’s Title VII claims in this respect.
                                11
      To determine whether joint employment exists under FLSA,

the Third Circuit employs a non-exhaustive four-factor test.      In

re Enter. Rent-A-Car Wage & Hour Emp’t Practices Litig., 683

F.3d 462, 469 (3d Cir. 2012).    The Third Circuit stressed that a

determination of joint employment must be based on “the total

employment situation” and the “economic realities” of the

relationship.   Id. (citations and internal quotation marks

omitted).   Those factors are:

      (1) authority to hire and fire employees;

      (2) authority to promulgate work rules and
      assignments, and set conditions of employment,
      including compensation, benefits, and hours;

      (3) day-to-day supervision, including employee
      discipline; and

      (4) control of employee records, including payroll,
      insurance, taxes, and the like.

Id.

      Plaintiff has adequately pleaded that CTS is a joint

employer in his Amended Complaint.    Specifically, it is alleged

that CTS “instructed” the Cottman Defendants “on the methods,

procedures, and techniques of operating [Cottman Transmission],

including business procedures, evaluation of personnel, hours of

operation, [and] inspection.”    (Am. Compl. ¶ 9.)   These

allegations, as explained by Plaintiff, are supported by the

undisputed License Agreement.    Per the License Agreement, CTS

has the power to:


                                 12
  •   Set the minimum days of the week and hours per week a
      location is open;

  •   Set the methods, procedures, and techniques used for work
      at a location;

  •   Inspect the premises, books, and records;

  •   Meet with the location’s employees and customers; and

  •   Most importantly, “assist [the location] in finding and
      evaluating personnel.”


(Pl.’s Opp’n Br. 14-15 (citing License Agreement §§ 5, 7.)

      As the parties know, the definition of employer and

employee under the remedial statutes at-issue are broad and

capacious.   Those definitions are broad enough to pull Defendant

CTS into their orbit – and into this case.   While Plaintiff’s

pleading is imperfect, the Rules do not require perfection,

merely plausibility.   Under the Title VII test, which has as its

touchstone the control over the manner and means of work, it is

plausible that CTS could be a joint employer.     CTS can control

the days and times during which work may be done, the methods

and techniques under which work should be done, and has a say in

what personnel are hired.   While this does not address every

factor in the test, the Court finds joint employment has been

plausibly pleaded here under Title VII.

      The same applies to the FLSA test for joint employment.

The touchstone of the FLSA test is the economic realities of the


                                13
total employment situation.   Under the factors, this Court finds

Plaintiff has pleaded CTS has some authority in personnel

decisions, including hiring; requires compliance with legal

local, state, and federal laws; and sets the conditions of work

– both the times and manner - and may perform inspections.

Again, while the pleading is imperfect and not exceedingly

specific, it is neither implausible nor fatally deficient.

     This Court does not opine here on whether CTS is a joint

employer of Plaintiff, but merely notes its plausibility.    The

determination of that question is likely better left for the

discovery process and ultimately for the trier of fact.    For the

same reasons as expressed supra, the claims under 42 U.S.C. §

1981 are not deficient.   See Reid v. Exelon Corp., No. 17-4043

(RBK/AMD), 2018 U.S. Dist. LEXIS 90729, at *9-11 (D.N.J. May 30,

2018) (holding the same joint employment test as described supra

applies to a § 1981 claim).

       c. Whether Plaintiff’s Pleadings Are Insufficient Because
          Plaintiff Does Not Plead which Defendants Committed
          which Acts

     Third, CTS argues Plaintiff’s Amended Complaint is

deficient because it does not explain which Defendants have

committed what actions.   Defendant CTS argues these deficiencies

require the Court to dismiss the Complaint on grounds of

vagueness or implausibility, citing three particular cases.




                                14
Plaintiff again does not directly rebut this argument, but

generally asserts the Amended Complaint is sufficiently pleaded.

     To address Plaintiff’s argument, this Court will address

each case cited in turn.    First, the Court will address

Transportation Insurance Company v. American Harvest Baking

Company, Inc., which was decided by the undersigned.      No. 15-cv-

663 (NLH/AMD), 2015 U.S. Dist. LEXIS 168018 (D.N.J. Dec. 16,

2015).    Claims made in counterclaims and a third-party complaint

were dismissed under the heightened pleading standards of Rule

9(b).    Id. at *27.   As this Court noted in that case, “Rule 9(b)

is a standard separate and apart from Rule 12(b)(6) and provides

an independent basis for dismissal of a complaint.”      Id. at *26.

This case is inapplicable to the current matter because the

current matter is not governed by Rule 9(b), but by Rules

12(b)(6) and 8.

     Second, this Court will address Japhet v. The Francis E.

Parker Memorial Home, Inc., which was decided in this District.

No. 14-cv-1206 (SRC), 2014 U.S. Dist. LEXIS 105134 (D.N.J. July

31, 2014).    The Court in this action dismissed claims under the

Family and Medical Leave Act (“FMLA”) and NJLAD against an

individual defendant for failure to plead “any conduct

specifically undertaken by” the individual defendant.      Id. at

*1-2.    That is not the case here.    The Amended Complaint

specifically relates what the individual defendant, Guarini, did

                                  15
which allegedly violates the various employment statutes at

issue.   (Am. Compl. ¶¶ 16-35.)   Here, as opposed to Japhet, it

is clear why Defendant CTS is in this case: Plaintiff alleges

CTS was one of his employers and therefore is responsible for

the actions taken by Guarini.

     Third, this Court will address Watkins v. ITM Records,

which is a decision from the Eastern District of Pennsylvania.

No. 14-cv-1049 (RAL), 2015 U.S. Dist. LEXIS 96610 (E.D. Pa. July

24, 2015).   In this case, the court dismissed claims for

copyright infringement because the plaintiff failed to state a

specific act by a defendant which could give rise to a copyright

infringement claim.   Id. at 5-8.      That is not the case here.   As

discussed supra, Plaintiff has specifically alleged improper

acts committed by Guarini in detail.       Watkins is also

distinguishable.

     None of these cases requires this Court to dismiss

Plaintiff’s claims against Defendant CTS.       The cases are

distinguishable and inapposite.     What further notice Defendant

wishes Plaintiff to give them is unclear.       But, it is clear that

Plaintiff has given them enough.       The Amended Complaint is

specific in describing the discriminatory actions taken by

Guarini against Plaintiff.   (Am. Compl. ¶¶ 16-35.)      Obviously,

an entity may only act through its agents.       It is clear that

Plaintiff alleges Defendant CTS is liable for the allegedly

                                  16
discriminatory actions Guarini took against Plaintiff.     If

Defendant CTS believes it cannot legally be held responsible,

based on the facts alleged, it should file an appropriate motion

stating its position at the appropriate time. 6   It does not argue

that here.   This Court will deny the Motion to Dismiss on these

grounds.

       d. Whether Plaintiff’s Amended Complaint Meets the
          Heightened Pleading Standard under the FLSA

     Finally, Defendant CTS argues Plaintiff’s FLSA claim must

be dismissed for deficient pleading.   Specifically, Defendant

cites to recent Third Circuit case law instituting a heightened

pleading standard when a plaintiff brings a FLSA claim for

uncompensated overtime hours.   Plaintiff counters that his

pleadings meet the Third Circuit standard.

     The Third Circuit standard was explained in Davis v.

Abington Memorial Hospital, 765 F.3d 236 (3d Cir. 2014).    There,

it decided to adopt the standard from the Second Circuit, which

holds that “in order to state a plausible FLSA overtime claim, a

plaintiff must sufficiently allege [forty] hours of work in a




6 For example, Courts in this Circuit have long held that “the
reference to agents in the definition of employer is simply to
incorporate respondeat superior liability into Title VII.”
Behrens v. Rutgers Univ., No. 94-cv-358 (JBS), 1996 U.S. Dist.
LEXIS 22311, at *15-17 (D.N.J. Mar. 29, 1996) (internal
quotations and citations omitted). If CTS believes that type of
liability does not apply to the claims in this action, it should
have moved on those grounds.
                                17
given workweek as well as some uncompensated time in excess of

the [forty] hours.”   Id. at 241-42 (quoting Lundy v. Catholic

Health Sys. of Long Island Inc., 711 F.3d 106, 114 (2d Cir.

2013)) (alterations and emphasis in original).     Additionally, it

noted that plausibility – as in all cases – is “a context-

specific task that requires the reviewing court to draw on its

judicial experience and common sense.”     Id. at 242-43 (quoting

Iqbal, 556 U.S. at 679).

      More specifically, the Third Circuit found allegations that

a plaintiff “typically” worked between “thirty-two and forty

hours per week” and “frequently” worked overtime did not state a

plausible FLSA overtime claim.   Id. at 242.    The reason:

      None of the named plaintiffs has alleged a single
      workweek in which he or she worked at least forty hours
      and also worked uncompensated time in excess of forty
      hours.   Of the four named plaintiffs who allege that
      they “typically” worked at least forty hours per week,
      in addition to extra hours “frequently” worked during
      meal breaks or outside of their scheduled shifts — Davis,
      Erica Williams, Gerardina Ilaria, and Diane Read — none
      indicates that she in fact worked extra hours during a
      typical (that is, a forty-hour) week.

Id. at 243.   In other words, the plaintiffs in Davis never

alleged that the “typical” week overlapped with the “frequent”

occurrences which could have led to uncompensated overtime.       The

Third Circuit explained, however, “that a plaintiff [need not]

identify the exact dates and times that she worked overtime.”

Id.   In fact, the Third Circuit states:


                                 18
      a plaintiff’s claim that she ‘typically’ worked forty
      hours per week, worked extra hours during such a forty-
      hour week, and was not compensated for extra hours beyond
      forty hours he or she worked during one or more of those
      forty-hour weeks, would suffice.

Id.

      Here, Plaintiff alleges he “did routinely work

approximately fifty-six (56) hours per week” and that CTS failed

to pay Plaintiff the required overtime rate pursuant to 29

U.S.C. § 207.    (Am. Compl. ¶¶ 65, 67.)    This meets the Third

Circuit test.

      Plaintiff has stated that he typically worked forty hours a

week, typically worked sixteen additional hours above those

forty hours, and was not compensated for his overtime.      This

meets the example given by the Third Circuit in Davis.      It is

also sufficiently similar to Brown v. Apothaker & Assocs., P.C.,

a case concerning this exact issue and decided by the

undersigned.    No. 17-cv-3994 (NLH/JS), 2018 U.S. Dist. LEXIS

56578, at *2-5 (D.N.J. Apr. 3, 2018) (finding similar

allegations “satisfy the Third Circuit requirements to plead an

overtime wage claim” under the FLSA).      While Plaintiff’s

pleadings are not exemplary, they are sufficient.    7   Accordingly,

this Court will deny the Motion to Dismiss on these grounds.



7 An example of better pleadings can be found in Jones v. SCO,
SilverCare Operations LLC, (which CTS cites in its moving brief)
where Plaintiffs provided more specific pleadings supported by
exemplar pay stubs. No. 13-7910 (NLH/AMD), at *6-11 (D.N.J.
                                 19
                           CONCLUSION

     For the reasons stated herein, this Court will deny

Defendant CTS’s Motion to Dismiss.

     An appropriate Order will be entered.



Date: February 14, 2019               s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




Oct. 23, 2014). But, this Court did not state in that case that
this was a new minimum pleading standard, but rather that the
pleadings were sufficient.
                               20
